August 8, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      NORMAN CRITTENDEN, Appellant

NO. 14-13-00465-CV                          V.

           JOSEPH FLORES AND MARGARET FLORES, Appellees
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 6, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Norman Crittenden.


      We further order this decision certified below for observance.